Citation Nr: 1018574	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hearing loss from September 6, 2001, to July 8, 
2007, and for an initial rating in excess of 70 percent from 
July 9, 2007.

2.  Entitlement to an initial compensable rating for a 
service-connected right thumb disability from September 6, 
2001, to April 20, 2004; for an initial rating in excess of 
10 percent from April 21, 2004, to November 9, 2005; and for 
an initial rating in excess of 20 percent from November 10, 
2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had military service from October 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran testified before the 
undersigned at a hearing held at the RO in September 2006.  
This matter was previously before the Board and was remanded 
in January 2008.

The issues of entitlement to a right hand and a right wrist 
disability, as secondary to the service-connected right thumb 
disability, are reasonably raised by the July 2007 VA 
examination reports of record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action in the first 
instance.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

Clarification Needed from Appellant

Right Thumb Claim

At the September 2006 hearing, the Veteran appeared to 
express satisfaction with the current combined rating of 30 
percent for his service-connected right thumb disability.  
The record, however, is not entirely clear on this matter.  
In the January 2008 remand, the Board requested that the AOJ 
contact the Veteran and obtain clarification on this matter.  
The AOJ attempted to obtain clarification from the Veteran in 
a February 2008 letter.  Unfortunately, the Veteran's July 
2008 response to the AOJ letter does not clarify whether or 
not he wants to withdraw this portion of his appeal, or 
whether he wishes to proceed with the appeal.  Therefore, the 
Board directs the AOJ to once again contact the Veteran to 
ask if he is satisfied with the current 30 percent combined 
rating (to include the effective date assigned for this 
staged rating) and, if so, if he wishes to withdraw this 
portion of his claim.  

Also, the Veteran has made multiple requests for an earlier 
effective date with respect to his thumb claim, to include a 
March 2006 statement submitted after the RO issued a February 
2006 rating decision which increased the rating assigned for 
the Veteran's right thumb from 10 percent to 20 percent, plus 
an additional separate 10 percent rating assigned for the 
associated  scar.  It seems clear that the Veteran is 
requesting earlier effective dates for the increases in 
disability from noncompensable to a 10 percent rating, and 
from 10 percent to a combined 30 percent rating; however, it 
is unclear if the Veteran is also requesting an effective 
date for the original award of service connection prior to 
September 6, 2001.  As directed by the Board in the January 
2008 remand, the AOJ attempted to obtain clarification on 
this matter, but the Veteran's responses did not sufficiently 
clarify the issue.  Therefore, the AOJ should again contact 
the Veteran and obtain clarification on this matter.  It is 
important that the Veteran and/or his representative provide 
clear responses to both of the above requests for 
clarification in order to make certain that VA fully 
understands what he is seeking and how he would like to 
proceed with his appeal.  

Hearing Loss Claim

Additionally, with respect to the Veteran's hearing loss 
claim, in a September 2009 statement, the Veteran says "I 
have no idea where the "70%" entitlement request appeared.  
I am currently at 0% and only requesting a higher entitlement 
from 0%."  The Board finds that this statement suggests that 
the Veteran may be satisfied with the current 70 percent 
rating for his hearing loss disability and wishes to withdraw 
this portion of his appeal, but the statement is not clear 
enough on its face for the Board to make a determination on 
this matter.  In any event, the statement is reflective of 
some confusion on the Veteran's part regarding the 
substantial increase that was granted by the AOJ with respect 
to his service-connected hearing loss condition following the 
prior Board remand.  Therefore, the AOJ should contact the 
Veteran and request clarification on whether he wishes to 
withdraw the issue of a current rating in excess of 70 
percent for his service-connected hearing loss disability, to 
include whether or not he wishes to proceed with any other 
part of this staged rating.

Missing VA Examination Reports

The February 2006 Supplemental Statement of the Case (SSOC) 
reflects that, in a February 2006 rating decision, the RO 
awarded an increase rating of 20 percent rating for the 
Veteran's right thumb disability, effective from November 10, 
2005, "the date of the VA examination that we lost because 
the VA examination dated in January of 2006 showed 
entitlement to this assignment and you should not be 
penalized for our losing the initial report."  
Unfortunately, neither of these referenced examination 
reports is in the claims file.  VA has a duty to make as many 
requests as necessary to obtain these government produced 
examination reports unless VA determines that the records 
sought do not exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2) (2009).  Therefore, 
upon remand, the AOJ should attempt to obtain both of these 
examination reports in accordance with the provisions of 
38 C.F.R. § 3.159(c)(2) (2009).  

July 2007 VA Examination Report Raises Issue of Additional 
Thumb Disability

The record reflects that, in July 2007, the Veteran was 
afforded several VA examinations related to his service-
connected right thumb disability, including a peripheral 
nerves examination.  This nerves examination report suggests 
that, besides the limitation of motion and scar of the right 
thumb, the Veteran has a nerve disability of the thumb that 
is attributable to the in-service thumb laceration.  See 
generally Esteban v. Brown, 6 Vet. App. 259 (1994) (holding 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative or 
overlapping with the symptomatology" of the other 
condition.).  This examination report does not appear to have 
been considered by the AOJ in readjudication of the Veteran's 
claims in the August 2009 SSOC. 

In any event, the probative value of this examination report 
is in question because the examiner did not review the 
Veteran's claims file, and the history provided by the 
Veteran is inconsistent with other evidence of record.  In 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court stated that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  In this case, the service treatment 
records showing treatment for the Veteran's thumb laceration 
show that he was hospitalized for approximately 11 weeks 
(from July 6 to September 22, 1955), but the Veteran reported 
to the July 2007 VA examiner a history of an initial six 
month hospitalization for treatment of the wound.  As the 
history provided by the Veteran is inconsistent with the 
evidence of record, the Board finds that the probative value 
of the examination report is called into question.  
Nevertheless, as the examination report does raise the 
possibility of there being an additional and separate right 
thumb disability, the Board finds that a new VA examination 
is warranted to address the current severity of the Veteran's 
right thumb disability, to include any etiologically related 
disability of the nerves of the thumb.  See generally 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Consideration of Additional Evidence for Hearing Loss Claim

The Veteran submitted additional medical evidence in 
September 2009 with respect to his hearing loss claim.  This 
evidence has not been reviewed by the AOJ, and the Veteran 
did not indicate that he wished to waive AOJ review of this 
additional evidence.  Therefore, in view of the other 
required reasons to remand this case, a remand of this issue 
also is required for the AOJ to consider this additional 
evidence in the first instance.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Inferred TDIU Claim

In multiple statements, the Veteran has alleged that his 
service-connected hearing loss and right thumb disabilities 
preclude him from gainful employment.  This matter was noted 
in the January 2008 Board remand, and the issue of 
entitlement to TDIU was inferred from the record and referred 
to the AOJ for appropriate action.  See generally Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  It is unclear from 
the claims file what, if any, action the AOJ took on the 
matter.

However, subsequent to the January 2008 Board remand, the 
United States Court of Appeals for Veterans Claims held that 
a request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  Based on the 
holding in Rice, the Board finds that the issue of TDIU is 
properly before the Board.  

As noted above, the Veteran has alleged in multiple 
statements that he was unable to continue to work as a chain 
link fence builder because of his service-connected 
disabilities.  Records from the Social Security Disability 
Administration (SSA) show that the Veteran was determined to 
be too disabled to work based on his nonservice-connected 
myasthenia gravis and obesity.  However, the July 2007 VA 
examination reports show that the Veteran has a significant 
right thumb disability that affects the function of his right 
hand.  Additionally, the July 2007 and February 2009 VA 
examination reports show a severe hearing loss disability.  
Moreover, effective July 9, 2007, the Veteran meets the 
schedular criteria for a TDIU rating, as he has one service-
connected disability rating of 70 percent and a combined 
disability rating for all of his service-connected 
disabilities of 80 percent.  See 38 C.F.R. § 4.16(a) (2009).  
Therefore, the Board finds that a VA examination is warranted 
to determine if the Veteran is precluded from substantially 
gainful employment based solely on his service-connected 
disabilities.

Accordingly, this case is REMANDED for the following actions: 

1.  The AOJ should contact the Veteran 
through whatever means deemed appropriate 
and attempt to obtain clarification from 
him on the matters he is appealing.  The 
AOJ must make clear to the Veteran that 
the issue of the appropriate effective 
date for the increases in disability 
assigned for his hearing loss and thumb 
disabilities is currently before the Board 
as these staged rating issues are  part 
and parcel of his initial increased rating 
claims.  Specifically, the AOJ should:  

a)  Ask the Veteran to clarify if he 
wants to withdraw the portion of his 
claim which appeals the current 
disability rating assigned?  In 
other words, is the Veteran 
satisfied with the current 
70 percent disability rating for his 
hearing loss disability, and is the 
Veteran satisfied with the current 
combined 30 percent disability 
rating assigned for his right thumb 
disability, to include whether or 
not he wishes to proceed with any 
other part of the assigned staged 
ratings.  

b)  Ask the Veteran if he intended 
his April 2006 statement as a notice 
of disagreement with the effective 
date of the award of service 
connection for a right thumb 
disability?  In other words, ask the 
Veteran if he is requesting an 
effective date prior to September 6, 
2001, for the award of service 
connection for his right thumb 
disability.  

The AOJ must document these requests and 
the Veteran's responses, if any.

2.  The AOJ should make as many attempts 
as necessary to obtain the November 10, 
2005, and January 2006 VA examination 
reports regarding the Veteran's thumb 
disability that are referenced in the 
February 2006 SSOC.  The AOJ must continue 
to make attempts to obtain these records 
until it is apparent that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2) (2009).  The 
efforts to obtain the records must be 
documented in the claims file, and if VA 
determines that the records sought do not 
exist or that further efforts to obtain 
them would be futile, the AOJ must notify 
the Veteran of this fact.  38 C.F.R. 
§ 3.159(e)(1) (2009).

3.  The AOJ should arrange for the Veteran 
to undergo a VA examination by an 
appropriate medical specialist.  The 
claims file must be made available to the 
examiner and the examination report must 
reflect that the claims file was reviewed 
in connection with the examination.  In 
particular, the examiner must consider the 
July 13, 2007, VA examination report which 
appears to show additional nerve 
disability of the right thumb 
etiologically related to the in-service 
laceration of the thumb.  After examining 
the Veteran, the examiner should diagnose 
any nerve disability of the right thumb 
found on examination.  For each nerve 
disability diagnosed, if any, the examiner 
should be asked if it is at least as 
likely as not (a degree of probability of 
50 percent or higher) that the nerve 
disability is etiologically related to an 
event, injury, or disease in service, to 
include the in-service laceration, or is 
otherwise etiologically related to the 
service-connected right thumb condition.  

A supporting rationale must be provided 
with respect to any opinions expressed.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, he 
or she must so state and must explain why 
the opinion cannot be provided without 
resort to speculation.

4.  The AOJ should arrange for the Veteran 
to undergo a social and industrial survey 
to ascertain if the Veteran's service-
connected disabilities alone preclude him 
from securing and maintaining 
substantially gainful employment in light 
of his work history and level of 
education.  The Veteran's claims file 
should be made available to the examiner 
and reviewed in connection with the 
examination.  If the examiner cannot 
respond to the question posed without 
resorting to mere speculation, the 
examiner must so state and must provide an 
explanation for why an opinion cannot be 
provided without resorting to mere 
speculation.

5.  After accomplishing the above, as well 
as any other development deemed 
appropriate based on the information 
obtained on remand, the AOJ should 
readjudicate the issues on appeal.  In 
adjudicating the hearing loss claim, the 
AOJ should be sure to review all relevant 
evidence submitted by the Veteran 
subsequent to the August 2009 SSOC, to 
specifically include the evidence 
submitted by the Veteran in September 
2009.  In adjudicating the right thumb 
claim, the AOJ should be mindful of the 
provisions of 38 C.F.R. § 4.68 (2009) 
which dictate that the combined disability 
rating of an extremity shall not exceed 
the rating for the amputation at the 
elective level, were amputation to be 
performed.  If the desired benefits are 
not granted to the Veteran's satisfaction, 
an SSOC should be furnished to both him 
and his representative, and the 
appropriate time period within which to 
respond should be provided.

An appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

